Citation Nr: 0313294	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  02-04 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a right knee disorder 
as secondary to a service-connected left knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from February 1947 to May 
1967.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.


REMAND

In August 2001, the veteran filed a notice of disagreement 
with the July 2002 rating decision with regard to his claim 
of entitlement to an increased evaluation for status post 
total left knee arthroplasty.  38 C.F.R. § 20.201.  The Board 
is required to remand this issue to the RO for issuance of a 
proper statement of the case.  See Manlicon v. West, 12 Vet. 
App. 238 (1999).

During his January 2003 Travel Board hearing before the 
undersigned, the veteran testified that he received VA 
treatment for right knee complaints in early to mid-1999.  He 
further testified that the treating physicians linked his 
right knee condition to his left knee disorder at that time.  
These treatment records may be pertinent to the veteran's 
claim, and they should be secured, as well as any VA 
treatment records subsequent to June 2001.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992); 38 U.S.C. § 5103A (West 
2002).

The veteran was afforded VA orthopedic examinations in April 
2001 and June 2002.  Although the examiners both reviewed the 
veteran's claims folders, as well as examined him, the April 
2001 examiner opined that it was at least as likely as not 
that his right knee disorder was etiologically linked to his 
service-connected left knee disorder, while the June 2002 
examiner opined that there was no such etiological link.  In 
support of his opinion, the June 2002 examiner stated that 
there was no medical treatment record of the veteran's 
exhibiting an antalgic gait.  Review of VA treatment records 
indicates that the veteran was noted to have an antalgic gait 
in both March and May 2001.  Since this evidence is 
contradictory, the Board finds that it would be helpful to 
afford the veteran another orthopedic examination for 
resolution of the apparently conflicting evidence.  Moreover, 
the examiner should also offer an opinion as to whether the 
veteran's service-connected left knee disorder aggravated his 
right knee disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In light of the foregoing circumstances, these matters are 
hereby REMANDED to the RO for the following action:

1.  The RO should, in accordance with 
applicable procedures, issue a Statement 
of the Case (SOC) on the issue of 
entitlement to an increased evaluation 
for status post total left knee 
arthroplasty.  If and only if the veteran 
perfects his appeal by timely filing a 
substantive appeal, should this issue be 
certified to the Board for appellate 
review.

2.  The RO should obtain all treatment 
records for the veteran from the VA 
Medical Center in Tucson, Arizona, dated 
from January 1999 to the present, and 
from the VA Medical Center in San 
Antonio, Texas, and the VA outpatient 
clinic in Kerrville, Texas, from June 
2001 to the present.

3.  After the above development has been 
completed to the extent possible, the RO 
should schedule the veteran for a VA 
orthopedic examination to evaluate the 
nature of his right knee degenerative 
joint disease.  The claims folders and a 
separate copy of this remand must be made 
available to the examiner for review 
prior to the examination.  All indicated 
studies should be performed.  Based on 
the medical findings and a review of the 
claims folders, the examiner is asked to 
offer an opinion as to whether it is at 
least as likely as not that the veteran's 
right knee degenerative joint disease was 
caused or aggravated by the veteran's 
service-connected left knee disorder.  If 
aggravation is found, the examiner is 
requested, to the extent possible, to 
specify the degree of aggravation.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  
If the examiner is unable to provide the 
requested opinion, the report should so 
state.  Any opinion provided should be 
supported by a complete rationale.

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

4.  Thereafter, if the issue of 
entitlement to service connection for 
service connection for a right knee 
disorder remains denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the appellant's claim. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




